MEMORANDUM **
Jose T. Medina-Montes, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s denial of his motion to reopen deportation proceedings conducted in absentia. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review the denial of a motion to reopen for abuse of discretion, Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000) (per curiam), and the BIA’s factual findings for substantial evidence, Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000). We deny the petition.
Because it is undisputed that MedinaMontes’s counsel of record received notice of the deportation hearing, the BIA did not abuse its discretion in denying MedinaMontes’s motion to reopen. See Garcia, 222 F.3d at 1209.
We reject Medina-Montes’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.